Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 10/20/2021, which are in response to USPTO Office Action mailed 08/02/2021. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: a driving support apparatus for supporting driving of a moving body, comprising: a processor; and a memory storing a program including instructions executed by the processor, wherein the processor and the memory being operatively coupled to function as: a margin estimation unit configured to estimate, as a margin, a degree of time margin with respect to a scheduled time of arrival at a predetermined destination based on a driving status of the moving body, wherein the margin estimation unit determines, based on the margin, whether another moving body that is to merge with a traveling lane of the moving body is allowed to merge in front of the moving body. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “a driving support apparatus for supporting driving of a moving body”, “a processor”, “a memory storing a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of a driving support apparatus, processor, memory, and margin estimation unit are no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.

Claim 2 contains limitations that are no more than the abstract idea recited in claim 1. The claim merely recites a route setting unit configured to set a predetermined route from a start point to a set 

Claim 3 contains limitations that are no more than the abstract idea recited in claim 1. The claim merely recites if the other moving body is allowed to merge in front of the moving body, the margin estimation unit estimates a margin by decreasing the margin. This limitation, but for reciting “margin estimation unit”, can be reasonably performed in the human mind. The additional element “margin estimation unit” is recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, this claim contains ineligible subject matter.

Claim 4 contains limitations that are no more than the abstract idea recited in claim 1. The claim merely recites a braking control unit configured to control a braking unit of the moving body, wherein when the braking control unit operates, the margin estimation unit estimates a margin by decreasing the margin. This limitation, but for reciting “a braking control unit configured to control a braking unit of the moving body” and “margin estimation unit”, can be reasonably performed in the human mind. The additional elements “a braking control unit configured to control a braking unit of the moving body” and “margin estimation unit” are recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, this claim contains ineligible subject matter.
Claim 5 contains limitations that are no more than the abstract idea recited in claim 1. The claim merely recites if a second another moving body is to merge with the traveling lane by following the other moving body, the margin estimation unit determines, based on the margin, whether to allow the second another moving body to merge in front of the moving body, and if it is determined to allow the second another moving body to merge in front of the moving body, the margin estimation unit estimates a margin whose decrease amount is larger than a decrease amount of a margin obtained when the other moving body is allowed to merge. These limitations, but for reciting “margin estimation unit”, can be reasonably performed in the human mind. The additional element “margin estimation unit” is recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, this claim contains ineligible subject matter.

Claim 6 contains limitations that are no more than the abstract idea recited in claim 1. The claim merely recites a recognition processing unit configured to recognize a type of the other moving body based on information acquired by an external information acquisition unit, wherein the margin estimation unit estimates the margin in accordance with the type, and if it is determined to allow another moving body of a second type larger than another moving body of a first type to merge in front of the moving body, the margin estimation unit estimates a margin whose decrease amount is larger than a decrease amount of a margin obtained when the other moving body of the first type is allowed to merge. These limitations, but for reciting “recognition processing unit”, and “margin estimation unit”, can be reasonably performed in the human mind. The additional elements “recognition processing unit” and “margin estimation unit” are recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, this claim contains ineligible subject matter.

Claim 7 contains limitations that are no more than the abstract idea recited in claim 2. The claim merely recites if it is estimated, based on the degree of progress of traveling of the moving body, to arrive at the destination at time earlier than the scheduled time, the margin estimation unit increases the margin, and if it is estimated, based on the degree of progress of traveling of the moving body, to arrive at the destination at time later than the scheduled time, the margin estimation unit decreases the margin. These limitations, but for reciting “margin estimation unit”, can be reasonably performed in the human mind. The additional element “margin estimation unit” is recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, this claim contains ineligible subject matter.

Claim 8 contains limitations that are no more than the abstract idea recited in claim 1. The claim merely recites the margin estimation unit determines, based on a result of comparing the margin with a threshold, whether to allow the other moving body to merge in front of the moving body, if the margin decreased based on a predetermined decrease amount is not smaller than the threshold, the margin estimation unit permits merging in front of the moving body, and if the margin decreased based on the predetermined decrease amount is smaller than the threshold, the margin estimation unit does not permit merging in front of the moving body. These limitations, but for reciting “margin estimation unit”, can be reasonably performed in the human mind. The additional element “margin estimation unit” is recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, this claim contains ineligible subject matter.

Claim 9 contains limitations that are no more than the abstract idea recited in claim 8. The claim merely recites a storage unit configured to store a table that associates, with each other, the number of vehicles to merge with the traveling lane and a decrease amount of the margin when the vehicle is 

Claim 10 contains limitations that are no more than the abstract idea recited in claim 1. The claim merely recites a vehicle including a driving support apparatus defined in claim 1. This limitation is recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, this claim contains ineligible subject matter.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: a control method for a driving support apparatus that supports driving of a moving body, wherein driving support apparatus comprising: a processor; and a memory storing a program including instructions executed by the processor, wherein the processor and the memory being operatively coupled to execute respective steps of the control method, and the control method comprising: a margin estimation step of estimating, as a margin, a degree of time margin with respect to a scheduled time of arrival at a predetermined destination based on a driving status of the moving body, wherein in the margin estimation step, it is determined, based on the margin, whether another moving body that is to merge with a traveling lane of the moving body is allowed to merge in front of the moving body. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “a driving support apparatus that supports driving of a moving body, “a processor”, and “a memory storing a program including instructions executed by the processor”. That is, other than reciting “a 
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “a driving support apparatus that supports driving of a moving body, “a processor”, and “a memory storing a program including instructions executed by the processor”. The driving support apparatus, processor, and memory are recited at a high level of generality and merely link the use of the abstract idea to a particular technological environment. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of a driving support apparatus, processor, and memory are no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.

Claim 12 contains limitations that are no more than the abstract idea recited in claim 11. The claim merely recites a route setting step of setting a predetermined route from a start point to a set destination; and a position information acquisition step of acquiring a traveling position of the moving body along the route, wherein in the margin estimation step, a degree of time margin with respect to a 

Claim 13 contains limitations that are no more than the abstract idea recited in claim 11. The claim merely recites if a second another moving body is to merge with the traveling lane by following the other moving body, whether to allow the second another moving body to merge in front of the moving body is determined based on the margin in the margin estimation step, and if it is determined to allow the second another moving body to merge in front of the moving body, a margin whose decrease amount is larger than a decrease amount of a margin obtained when the other moving body is allowed to merge is estimated in the margin estimation step. These limitations can be reasonably performed in the human mind. Thus, this claim contains ineligible subject matter.

Claim 14 contains limitations that are no more that the abstract idea recited in claim 11. The claim recites a storage medium storing a driving support program for causing a computer to execute each step of a control method for a driving support apparatus defined in claim 11. This limitation is recited at a high level of generality to merely “apply” an abstract idea on a computer. Claim 14 is additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not call within at least one of the four categories of patent eligible subject matter. The claim states “a storage medium storing a driving support program”. This refers to a transitory form of signal transmission. The specification does not specify a non-transitory storage medium. Therefore, this claim is directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy et al. (US 10,089,876 B1, hereinafter referred to as Ramasamy) and further in view of Ohashi (JP 2004317290A, English translation provided/referenced, hereinafter referred to as Ohashi)

Regarding claim 1,
(Col. 1, lines 21-31, a system and method executed by a computing device (i.e. apparatus) for coordinated lane-change negotiations between vehicles (i.e. driving support of moving bodies)), comprising:
a processor (Col. 5, lines 10-13, the processor is configured to execute program code stored in the memory); and
a memory storing a program including instructions executed by the processor (Col. 5, lines 10-13, the processor is configured to execute program code stored in the memory), 
wherein the processor and the memory being operatively coupled to function as (Col. 5, lines 10-13, the processor is configured to employ communications bus to execute program code stored in the memory):
a margin estimation unit configured to estimate a margin based on a driving status of the moving body (Col. 3, lines 59-61, the vehicle has a computing device in communication with an antenna and one or more sensors; Col. 4, lines 35-46, sensors are used by a vehicle to detect surrounding vehicles, a range to a detected vehicle, and a distance between a first and second vehicle; here, the margin in a driving status of the moving body is the distance between a vehicle and surrounding vehicles/objects; Col. 12, lines 31-34, the vehicle senses vehicles located ahead and behind the vehicle, as well as to its sides),
wherein the margin estimation unit determines, based on the margin, whether another moving body that is to merge with a traveling lane of the moving body is allowed to merge in front of the moving body (Col. 6, lines 54-65, the receiving vehicle (i.e. moving body) determines whether it is capable of coordinating a lane change/merge with the requesting vehicle (i.e. another moving body) based on proximity to the requesting vehicle, and existing space in the lane near the vehicle (i.e. the margin, or distance between the vehicle and surrounding vehicles/objects); Figs. 4A-4C, vehicle 442c determines vehicle 440 is allowed to merge in front based on the margin information).

Ohashi teaches the margin is a degree of time margin with respect to a scheduled time of arrival at a predetermined destination based on a driving status of the moving body ([0030], the navigation device of the vehicle calculates a scheduled arrival time to the merging position (i.e. predetermined destination) at a predetermined time and determines whether or not the calculated arrival estimated time is later than or earlier than the time that includes the allowable waiting time from the estimated arrival time; [0031], when the estimated arrival time (i.e. time margin) is delayed or earlier (i.e. status of vehicle) than the time including the waiting time, the merging position is changed).
Ramasamy and Ohashi are analogous art to the claimed invention since they are from the similar field of controlling vehicle systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ramasamy with time margin of Ohashi to create a driving support apparatus that determines whether to allow another vehicle to merge based on an estimated time margin.
The motivation for modification would have been to create a driving support apparatus that determines whether to allow another vehicle to merge based on an estimated time margin in order to create a more accurate margin estimation so as to better estimate when merges are allowed or disallowed, creating a more fluid traffic flow and overall better user experience.

Regarding claim 3,
Ramasamy-Ohashi teach the invention as described in claim 1. Ramasamy-Ohashi further teach:
wherein if the other moving body is allowed to merge in front of the moving body, the margin estimation unit estimates a margin by decreasing the margin (Ramasamy, Col. 3, lines 59-61, the vehicle has a computing device (i.e. margin estimation unit) in communication with an antenna and one or more sensors; Fig. 4B, vehicle 442c determines vehicle 440 is allowed to merge in front, and the margin is the distance between vehicle 442c and 442b; Fig. 4C, vehicle 440 merges into the lane 420 in front of vehicle 442c, and the margin is decreased to the distance between vehicle 442c and vehicle 440; here, when another moving body is allowed to merge in front, the estimated margin is decreased; Ohashi, [0003] and [0031], the margin can be a degree of time margin based on a scheduled arrival time at a predetermined destination based on the driving status of the vehicle).

Regarding claim 4,
Ramasamy-Ohashi teach the invention as described in claim 1. Ramasamy-Ohashi further teach:
wherein the processor and the memory being operatively coupled to function as (Ramasamy, Col. 5, lines 10-13, the processor is configured to employ communications bus to execute program code stored in the memory):
a braking control unit configured to control a braking unit of the moving body (Ramasamy, Col. 4, lines 22-34, the computing device (i.e. braking control unit) can provide a command to apply brakes (i.e. control a braking unit of the moving body),
wherein when the braking control unit operates, the margin estimation unit estimates a margin by decreasing the margin (Ramasamy, Col. 18, lines 65-67 – Col. 19, lines 1-2, vehicle 742c may apply its brakes or reduce its speed, causing its trailing vehicles to alter their speed or otherwise accommodate the vehicle’s reduction in speed; Fig, 7B, when vehicle 742c brakes, the margin behind it decreases since the reduction in speed brings the vehicle closer to its trailing vehicles; thus, the merging vehicle should merge in front rather than behind vehicle 742c; here, a braking operation causes the margin between the vehicle and its trailing vehicles to decrease, which causes the merge to be safer in front of the vehicle rather than behind it; Ohashi, [0003] and [0031], the margin can be a degree of time margin based on a scheduled arrival time at a predetermined destination based on the driving status of the vehicle).

Regarding claim 6,
Ramasamy-Ohashi teach the invention as described in claim 1. Ramasamy-Ohashi further teach:
wherein the processor and the memory being operatively coupled to function as (Ramasamy, Col. 5, lines 10-13, the processor is configured to employ communications bus to execute program code stored in the memory):
a recognition processing unit configured to recognize a type of the other moving body based on information acquired by an external information acquisition unit (Ramasamy, Col. 11, lines 9-34, a lane change request includes information about the requesting vehicle, including minimum safe buffer distances, lane merge spacing, make and model of the vehicle, and vehicle dimensions; here, the requesting vehicle (i.e. other moving body) type is recognized by the receiving vehicles based on the requesting vehicle information; Col. 3, lines 59-61, the vehicles have a computing device in communication with an antenna and one or more sensors; here, the receiving vehicle’s computing device is the recognition processing unit which receives information from the antenna and sensors so it is also the external information acquisition unit),
wherein the margin estimation unit estimates the margin in accordance with the type (Ramasamy, Col. 11, lines 35-38, a lane change request indicates a minimum acceptable merge space based on the vehicle’s make and model; Col. 8, lines 35-37, for example, the requesting vehicle has requested an acceptable minimum space of at least 75 feet; here, the margin between vehicles to allow a merge must be at least the acceptable minimum merge space; Col. 3, lines 59-61, the vehicles have a computing device (i.e. margin estimation unit) in communication with an antenna and one or more sensors; here, the computing device determines the estimated margin based on the requested space from the requesting vehicle; Ohashi, [0003] and [0031], the margin can be a degree of time margin based on a scheduled arrival time at a predetermined destination based on the driving status of the vehicle), and
if it is determined to allow another moving body of a second type larger than another moving body of a first type to merge in front of the moving body, the margin estimation unit estimates a margin whose decrease amount is larger than a decrease amount of a margin obtained when the other moving body of the first type is allowed to merge (Ramasamy, Col. 3, lines 59-61, the vehicle has a computing device (i.e. margin estimation unit) in communication with an antenna and one or more sensors; Fig. 4B, vehicle 442c determines vehicle 440 is allowed to merge in front, and the margin is the distance between vehicle 442c and 442b; Fig. 4C, vehicle 440 merges into the lane 420 in front of vehicle 442c, and the margin is decreased to the distance between vehicle 442c and vehicle 440; here, when another moving body is allowed to merge in front, the estimated margin is decreased; Col. 11, lines 35-38, a lane change request indicates a minimum acceptable merge space based on the vehicle’s make and model (i.e. vehicle type); Col. 3, lines 26-39, the space created to allow the requesting vehicle to merge is at least 50 feet; Col. 8, lines 35-37, for example, the requesting vehicle has requested an acceptable minimum space of at least 75 feet; here, the requesting vehicle’s type information determines how large of a space is required for a merge, such as 50 feet for a first type of vehicle and 75 feet for a second type larger than another moving body; Fig. 4C, after the merge is complete, the margin is decreased from the space required for the merge to the space between the vehicles; here, if the initial margin in 50 feet and the final margin (after the merge) is 10 feet, the decrease in margin is 40 feet; here, if the initial margin is 75 feet (for a larger second type) and the final margin is 10 feet, the decrease in margin is 65 feet, which is a larger decrease amount than the decrease amount of a margin obtained when the other moving body of the first type is allowed to merge; Ohashi, [0003] and [0031], the margin can be a degree of time margin based on a scheduled arrival time at a predetermined destination based on the driving status of the vehicle).

Regarding claim 8,
Ramasamy-Ohashi teach the invention as described in claim 1. Ramasamy-Ohashi further teach:
the margin estimation unit determines, based on a result of comparing the margin with a threshold, whether to allow the other moving body to merge in front of the moving body (Ramasamy, Col. 3, lines 59-61, the vehicle has a computing device (i.e. margin estimation unit) in communication with an antenna and one or more sensors; Fig. 4B, vehicle 442c determines vehicle 440 is allowed to merge in front, and the margin is the distance between vehicle 442c and 442b; Col. 8, lines 4-40, the responding vehicle determines whether there is space to accommodate the requesting vehicle; a minimum distance (i.e. threshold) is required to allow the requesting vehicle to merge; when the margin is less than a minimum distance (i.e. threshold), then the merge cannot happen; Ohashi, [0003] and [0031], the margin can be a degree of time margin based on a scheduled arrival time at a predetermined destination based on the driving status of the vehicle),
if the margin decreased based on a predetermined decrease amount is not smaller than the threshold, the margin estimation unit permits merging in front of the moving body (Ramasamy, Col. 3, lines 59-61, the vehicle has a computing device (i.e. margin estimation unit) in communication with an antenna and one or more sensors; Fig. 4B, vehicle 442c determines vehicle 440 is allowed to merge in front, and the margin is the distance between vehicle 442c and 442b; Fig. 4C, vehicle 440 merges into the lane 420 in front of vehicle 442c, and the margin is decreased to the distance between vehicle 442c and vehicle 440; here, the margin is decreased based on the merging vehicle; Col. 8, lines 4-40, the responding vehicle determines whether there is space to accommodate the requesting vehicle; a minimum distance (i.e. threshold) is required to allow the requesting vehicle to merge; when the margin is less than a minimum distance (i.e. threshold), then the merge cannot happen; here, if the margin after being decreases is still larger than the threshold, then a merge is allowed; Ohashi, [0003] and [0031], the margin can be a degree of time margin based on a scheduled arrival time at a predetermined destination based on the driving status of the vehicle), and
if the margin decreased based on the predetermined decrease amount is smaller than the threshold, the margin estimation unit does not permit merging in front of the moving body (Ramasamy, Col. 3, lines 59-61, the vehicle has a computing device (i.e. margin estimation unit) in communication with an antenna and one or more sensors; Fig. 4B, vehicle 442c determines vehicle 440 is allowed to merge in front, and the margin is the distance between vehicle 442c and 442b; Fig. 4C, vehicle 440 merges into the lane 420 in front of vehicle 442c, and the margin is decreased to the distance between vehicle 442c and vehicle 440; here, the margin is decreased based on the merging vehicle; Col. 8, lines 4-40, the responding vehicle determines whether there is space to accommodate the requesting vehicle; a minimum distance (i.e. threshold) is required to allow the requesting vehicle to merge; when the margin is less than a minimum distance (i.e. threshold), then the merge cannot happen; here, if the margin after being decreases is smaller than the threshold, then a merge is cannot happen and is not allowed; Ohashi, [0003] and [0031], the margin can be a degree of time margin based on a scheduled arrival time at a predetermined destination based on the driving status of the vehicle).

Regarding claim 9,
Ramasamy-Ohashi teach the invention as described in claim 8. Ramasamy-Ohashi further teach:
wherein the processor and the memory being operatively coupled to function as (Ramasamy, Col. 5, lines 10-13, the processor is configured to employ communications bus to execute program code stored in the memory):
(Ramasamy, Col. 1, lines 32-44, the system includes storage which stores instructions for executing the lane merging process; Col. 11, line 9-34, the lane change request comes with information about the make/model/size of the requesting vehicle and the minimum merge spacing required for the vehicle; here, the receiving vehicle receives and uses this data (i.e. table of information) to perform the merge process, and to determine the margin during the merging process; the margin decrease is dependent on the size of the vehicle and number of vehicles which determines the merge spacing; Ohashi, [0003] and [0031], the margin can be a degree of time margin based on a scheduled arrival time at a predetermined destination based on the driving status of the vehicle),
wherein the margin estimation unit estimates the margin based on the decrease amount acquired from the table (Ramasamy, Col. 1, lines 32-44, the system includes storage which stores instructions for executing the lane merging process; Col. 11, line 9-34, the lane change request comes with information about the make/model/size of the requesting vehicle and the minimum merge spacing required for the vehicle; here, the receiving vehicle receives and uses this data (i.e. table of information) to perform the merge process, and to determine the margin during the merging process; the margin decrease is dependent on the size of the vehicle and number of vehicles and merge spacing, which is the data acquired from the requesting vehicle (i.e. table data) ; Ohashi, [0003] and [0031], the margin can be a degree of time margin based on a scheduled arrival time at a predetermined destination based on the driving status of the vehicle).

Regarding claim 10,
Ramasamy-Ohashi teach the invention as described in claim 1. Ramasamy-Ohashi further teach: 
 (Ramasamy, Col. 1, lines 21-31, a system and method executed by a computing device (i.e. apparatus) for coordinated lane-change negotiations between vehicles (i.e. driving support of moving bodies); the apparatus is a computing device within the vehicle).

Regarding claim 11,
Ramasamy teaches a control method for a driving support apparatus that supports driving of a moving body (Col. 1, lines 21-31, a system and method executed by a computing device (i.e. apparatus) for coordinated lane-change negotiations between vehicles (i.e. driving support of moving bodies)), 
wherein driving support apparatus comprising (Col. 1, lines 21-31, a system and method executed by a computing device (i.e. apparatus) for coordinated lane-change negotiations between vehicles (i.e. driving support of moving bodies)): 
a processor (Col. 5, lines 10-13, the processor is configured to execute program code stored in the memory); and 
a memory storing a program including instructions executed by the processor (Col. 5, lines 10-13, the processor is configured to execute program code stored in the memory), 
wherein the processor and the memory being operatively coupled to execute respective steps of the control method (Col. 5, lines 10-13, the processor is configured to employ communications bus to execute program code stored in the memory), and 
the control method comprising (Col. 1, lines 21-31, a system and method executed by a computing device (i.e. apparatus) for coordinated lane-change negotiations between vehicles (i.e. driving support of moving bodies)):
(Col. 3, lines 59-61, the vehicle has a computing device in communication with an antenna and one or more sensors; Col. 4, lines 35-46, sensors are used by a vehicle to detect surrounding vehicles, a range to a detected vehicle, and a distance between a first and second vehicle; here, the margin in the driving status of the moving body is the distance between a vehicle and surrounding vehicles/objects; Col. 12, lines 31-34, the vehicle senses vehicles located ahead and behind the vehicle, as well as to its sides),
wherein in the margin estimation step, it is determined, based on the margin, whether another moving body that is to merge with a traveling lane of the moving body is allowed to merge in front of the moving body (Col. 6, lines 54-65, the receiving vehicle (i.e. moving body) determines whether it is capable of coordinating a lane change/merge with the requesting vehicle (i.e. another moving body) based on proximity to the requesting vehicle, and existing space in the lane near the vehicle (i.e. the margin, or distance between the vehicle and surrounding vehicles/objects); Figs. 4A-4C, vehicle 442c determines vehicle 440 is allowed to merge in front based on the margin information).
However, Ramasamy does not explicitly teach the margin is a degree of time margin with respect to a scheduled time of arrival at a predetermined destination based on a driving status of the moving body.
Ohashi teaches the margin is a degree of time margin with respect to a scheduled time of arrival at a predetermined destination based on a driving status of the moving body ([0030], the navigation device of the vehicle calculates a scheduled arrival time to the merging position (i.e. predetermined destination) at a predetermined time and determines whether or not the calculated arrival estimated time is later than or earlier than the time that includes the allowable waiting time from the estimated arrival time; [0031], when the estimated arrival time (i.e. time margin) is delayed or earlier (i.e. status of vehicle) than the time including the waiting time, the merging position is changed).

The motivation for modification would have been to create a driving support apparatus that determines whether to allow another vehicle to merge based on an estimated time margin in order to create a more accurate margin estimation so as to better estimate when merges are allowed or disallowed, creating a more fluid traffic flow and overall better user experience.

Regarding claim 14,
Ramasamy-Ohashi teach the invention as described in claim 11. Ramasamy-Ohashi further teach: a storage medium storing a driving support program for causing a computer to execute each step of a control method for a driving support apparatus defined in claim 11 (Ramasamy, Col. 1, lines 21-31, a system and method executed by a computing device (i.e. apparatus) for coordinated lane-change negotiations between vehicles (i.e. driving support of moving bodies); the apparatus is a computing device within the vehicle; Col. 1, lines 32-44, the device includes non-transitory computer-readable medium and a processor, the processor configured to execute the instructions stored in the storage medium to execute the driving support system and method steps and control).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy et al. (US 10,089,876 B1, referred to as Ramasamy) and Ohashi (JP 2004317290A, English translation provided/referenced, referred to as Ohashi), and further in view of Aono et al. (US 2021/0094464 A1, hereinafter referred to as Aono).
Regarding claim 5,
Ramasamy-Ohashi teach the invention as described in claim 1. Ramasamy-Ohashi further teach:
the margin estimation unit determines, based on the margin, whether to allow the other moving body to merge in front of the moving body (Ramasamy, Col. 6, lines 54-65, the receiving vehicle (i.e. moving body) determines whether it is capable of coordinating a lane change/merge with the requesting vehicle (i.e. another moving body) based on proximity to the requesting vehicle, and existing space in the lane near the vehicle (i.e. the margin, or distance between the vehicle and surrounding vehicles/objects); Figs. 4A-4C, vehicle 442c determines vehicle 440 is allowed to merge in front based on the margin information; Ohashi, [0003] and [0031], the margin can be a degree of time margin based on a scheduled arrival time at a predetermined destination based on the driving status of the vehicle), and 
	if it is determined to allow the other moving body to merge in front of the moving body, the margin estimation unit estimates a margin decrease associated with the other moving body that is allowed to merge (Ramasamy, Col. 3, lines 59-61, the vehicle has a computing device (i.e. margin estimation unit) in communication with an antenna and one or more sensors; Fig. 4B, vehicle 442c determines vehicle 440 is allowed to merge in front, and the margin is the distance between vehicle 442c and 442b; Fig. 4C, vehicle 440 merges into the lane 420 in front of vehicle 442c, and the margin is decreased to the distance between vehicle 442c and vehicle 440; here, when another moving body is allowed to merge in front, the estimated margin is decreased; Ohashi, [0003] and [0031], the margin can be a degree of time margin based on a scheduled arrival time at a predetermined destination based on the driving status of the vehicle). 
However, Ramasamy-Ohashi do not explicitly teach if a second another moving body is to merge with the traveling lane by following the other moving body, determining, based on the margin, whether to allow the second another moving body to merge in front of the moving body, and if it is determined 
Aono teaches if a second another moving body is to merge with the traveling lane by following the other moving body, determining, based on the margin, whether to allow the second another moving body to merge in front of the moving body ([0133], the autonomous vehicles A1-A6 determine to allow the merging vehicles B1-B3 and widen the inter-vehicle distance between vehicles A3 and A4; here, the vehicles determine to allow a merging group of vehicles, and adjust the margin in order to enable the merging vehicles to execute the merging process; Fig. 21, the margin between A4 and A3 is changed to allow vehicles B1-B3 to merge), and
if it is determined to allow the second another moving body to merge in front of the moving body, estimating a margin whose decrease amount is larger than a decrease amount of a margin obtained when the other moving body is allowed to merge ([0133], the autonomous vehicles A1-A6 determine to allow the merging vehicles B1-B3 and widen the inter-vehicle distance between vehicles A3 and A4; Fig. 9, shows a single vehicle merging into a line of vehicles; Fig. 21, shows a second or more vehicles merging with the single vehicle by following the vehicle into the traveling lane in parts ST101 and ST102; the space required for a single vehicle to merge in Fig. 9 is much smaller than the space required for 2 or more vehicles to merge along with the first merging vehicle as shown in Fig. 21; here, the margin in Fig. 9 decreases from the space between A4 and A3 created for the merge in ST32, to the space between A4 and B1 after the merge in ST34; here, the margin in Fig. 21 decreases from the space between A4 and A3 created for the merge (which is ST102 without the B vehicles having merged yet), to the space between A4 and B3 after the merge (ST102 with the B vehicles having merged); here, the margin decreases by a larger amount when a second or more another moving body merges in front of the moving body than a decrease amount of a margin obtained when a single moving body is allowed to merge).
Ramasamy, Ohashi, and Aono are analogous art to the claimed invention since they are from the similar field of controlling vehicle merges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ramasamy-Ohashi with the multiple vehicle merges of Aono to create a driving support apparatus that estimates a margin decrease amount that is specific to the merging scenario and number of vehicles that are allowed to merge in front of the moving vehicle.
The motivation for modification would have been to create driving support apparatus that estimates a margin decrease amount that is specific to the merging scenario and number of vehicles that are allowed to merge in front of the moving vehicle in order to create a more accurate margin estimation so as to better estimate when merges are allowed or disallowed, creating a more fluid traffic flow and overall better user experience.

Regarding claim 13,
Ramasamy-Ohashi teach the invention as described in claim 11. Ramasamy-Ohashi further teach:
determining, based on the margin, whether to allow the other moving body to merge in front of the moving body (Ramasamy, Col. 6, lines 54-65, the receiving vehicle (i.e. moving body) determines whether it is capable of coordinating a lane change/merge with the requesting vehicle (i.e. another moving body) based on proximity to the requesting vehicle, and existing space in the lane near the vehicle (i.e. the margin, or distance between the vehicle and surrounding vehicles/objects); Figs. 4A-4C, vehicle 442c determines vehicle 440 is allowed to merge in front based on the margin information; Ohashi, [0003] and [0031], the margin can be a degree of time margin based on a scheduled arrival time at a predetermined destination based on the driving status of the vehicle), and 
	if it is determined to allow the other moving body to merge in front of the moving body, estimate a margin decrease associated with the other moving body that is allowed to merge (Ramasamy, Col. 3, lines 59-61, the vehicle has a computing device (i.e. margin estimation unit) in communication with an antenna and one or more sensors; Fig. 4B, vehicle 442c determines vehicle 440 is allowed to merge in front, and the margin is the distance between vehicle 442c and 442b; Fig. 4C, vehicle 440 merges into the lane 420 in front of vehicle 442c, and the margin is decreased to the distance between vehicle 442c and vehicle 440; here, when another moving body is allowed to merge in front, the estimated margin is decreased; Ohashi, [0003] and [0031], the margin can be a degree of time margin based on a scheduled arrival time at a predetermined destination based on the driving status of the vehicle). 
However, Ramasamy-Ohashi do not explicitly teach if a second another moving body is to merge with the traveling lane by following the other moving body, whether to allow the second another moving body to merge in front of the moving body is determined based on the margin in the margin estimation step, and if it is determined to allow the second another moving body to merge in front of the moving body, a margin whose decrease amount is larger than a decrease amount of a margin obtained when the other moving body is allowed to merge is estimated in the margin estimation step.
Aono teaches if a second another moving body is to merge with the traveling lane by following the other moving body, whether to allow the second another moving body to merge in front of the moving body is determined based on the margin in the margin estimation step ([0133], the autonomous vehicles A1-A6 determine to allow the merging vehicles B1-B3 and widen the inter-vehicle distance between vehicles A3 and A4; here, the vehicles determine to allow a merging group of vehicles, and adjust the margin in order to enable the merging vehicles to execute the merging process; Fig. 21, the margin between A4 and A3 is changed to allow vehicles B1-B3 to merge), and
if it is determined to allow the second another moving body to merge in front of the moving body, a margin whose decrease amount is larger than a decrease amount of a margin obtained when the other moving body is allowed to merge is estimated in the margin estimation step ([0133], the autonomous vehicles A1-A6 determine to allow the merging vehicles B1-B3 and widen the inter-vehicle distance between vehicles A3 and A4; Fig. 9, shows a single vehicle merging into a line of vehicles; Fig. 21, shows a second or more vehicles merging with the single vehicle by following the vehicle into the traveling lane in parts ST101 and ST102; the space required for a single vehicle to merge in Fig. 9 is much smaller than the space required for 2 or more vehicles to merge along with the first merging vehicle as shown in Fig. 21; here, the margin in Fig. 9 decreases from the space between A4 and A3 created for the merge in ST32, to the space between A4 and B1 after the merge in ST34; here, the margin in Fig. 21 decreases from the space between A4 and A3 created for the merge (which is ST102 without the B vehicles having merged yet), to the space between A4 and B3 after the merge (ST102 with the B vehicles having merged); here, the margin decreases by a larger amount when a second or more another moving body merges in front of the moving body than a decrease amount of a margin obtained when a single moving body is allowed to merge).
Ramasamy, Ohashi, and Aono are analogous art to the claimed invention since they are from the similar field of controlling vehicle merges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ramasamy-Ohashi with the multiple vehicle merges of Aono to create a driving support apparatus that estimates a margin decrease amount that is specific to the merging scenario and number of vehicles that are allowed to merge in front of the moving vehicle.
.

Allowable Subject Matter
Claims 2, 7, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Regarding the 35 U.S.C. 101 Rejections:
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.
Applicant argues amended claims 1 and 11 recite additional elements that amount to significantly more than the judicial exception. Applicant states the recitation of “a margin estimation unit configured to estimate, as a margin, a degree of time margin with respect to a scheduled time of arrival at a predetermined destination based on a driving status of the moving body” is an additional feature that provides an inventive concept, thus overcoming the rejection.
	However, Examiner respectfully disagrees. The amended elements are still part of the mental process of estimating a degree of time margin, which can reasonably be performed in the human mind. The estimation is not significantly more that the judicial exception since it is the mental process, and thus is no more than an abstract idea.
Regarding the 35 U.S.C. 102 and 103 Rejections:
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MADISON B EMMETT/Examiner, Art Unit 3664                                                                     

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664